365 U.S. 569 (1961)
ORLEANS PARISH SCHOOL BOARD ET AL.
v.
BUSH ET AL.
No. 589.
Supreme Court of United States.
Decided March 20, 1961.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Samuel I. Rosenberg, Peter H. Beer and Robert G. Polack for Orleans Parish School Board et al. in No. 589; Jack P. F. Gremillion, Attorney General of Louisiana, M. E. Culligan, Weldon A. Cousins, L. K. Clement, John M. Currier, George S. Hesni, Robert S. Link, Jr., Dorothy N. Wolbrette, John E. Jackson, Jr., Wm. P. Schuler and Henry J. Roberts, Jr., Assistant Attorneys General, and George Ponder for Orleans Parish School Board et al. in No. 613; and W. Scott Wilkinson and Thompson L. Clarke for the Legislature of Louisiana et al. in No. 706, appellants.
A. P. Tureaud and Thurgood Marshall for appellees.
PER CURIAM.
The motions to affirm are granted and the judgments are affirmed.
NOTES
[*]  Together with No. 613, Orleans Parish School Board et al. v. Bush et al., and No. 706, Legislature of Louisiana et al. v. Bush et al., also on appeals from the same Court.